Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 11/30/2021, overcome the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1, 3-9, 11 are pending in this office action. 
Claim 10 has been cancelled.
 Claims 1, 3-9, 11 have been rejected. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1, 3-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi K et al. (JP 2005-192402) in view of Kataoka et al. US 2003/0044504 and further in view of Smith 2010/00040738 and further in view of Villagran et al.
USPN 6180159 in view of evidentiary reference NPL Mass percent.


Takashi K et al. is silent about organic acid salt in the composition.
Kataoka et al. discloses that such a beverage composition contains food acid
e.g. citric acid in an amount up to 10% by weight as an acidifier (at least in [0034]). Kataoka et al. also discloses that organic acid salts e.g. citrates etc. can also be added in an amount of up to 10% by weight ([0035]). Therefore, the range amounts for the organic acid and organic acid salt are same ([0034], [0035]). Therefore, as an example, it can be the same ratio 1:1, which is encompassed by the claimed range amount as claimed in claim 1. In general, the disclosed broad range amount ratio overlaps the claimed range amount ratio of amended claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Smith discloses that beverage composition can include both the organic acid e.g.
citric acid and salts of the acid also e.g. salts of citric acid in order to have buffer action ([0051]).
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Takashi K et al. (at least in claim 1

of Takashi K et al.) to include the teaching of Kataoka et al. to include the organic acid and the respective organic acid salt in an amount of up to 10 wt. % in order to have desired pH regulation and storage stability (at least in [0034], [0035], [0038] of Kataoka et al.) and both the organic acid and respective organic acid salt provides pH regulation with buffer action as disclosed by Smith ([0051)).
Absent showing of unexpected results, the specific amount of ratio between
organic acid and its salt is not considered to confer patentability to the claims. As
the buffering effect and pH that can be modified, among others, by adjusting the amount of the ratio of organic acid and organic salt, the precise amount would have
been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ratio organic acid/organic acid salt) in modified Takahashi et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. Desired pH and buffering effect (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the amended claim limitation of organic acid ester of monoglyceride in
from 50-300 ppm, it is to be noted that the following disclosures to be considered by using the combinations of prior arts of record. Takashi et al. discloses that an organic acid e.g. malic, citric or tartaric acid (in
claim 1 of Takashi K et al.) and an organic acid monoglyceride as an emulsifier ([0037]) is present in the composition.
Therefore, Takashi et al. in view of Kataoka et al. and Smith et al. are silent
about the amount of 50-300 ppm organic-acid ester of monoglyceride as claimed in the amended claims 1 and 9.
Villagran et al. discloses that a coffee beverage (at least in col 2 lines 24-25)
contains emulsifiers which include organic-acid ester of monoglyceride e.g. citric acid ester of monoglycerides (col 7 lines 58-60) in an amount of up to about 3% by weight (col 7 lines 54-55). It is to be noted that up to 3% by weight includes 0.03% by weight (i.e. 300 ppm) and therefore the range amount overlaps the claimed range amount of claim 1 and claim 9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Takashi et al. in view of Kataoka et al. and Smith et al. to include the teaching of Villagran et al. to add organic —acid ester in order to serve as emulsifier which help to disperse fat in the beverage e.g. milk coffee beverage (at least in col 7 lines 40-65, col 2 lines 24-25).


9.	 Regarding claim 5, Takahashi et al. discloses that the milk-component containing coffee beverage contains 0.005-0.2% by weight or 0.01 % by weight (i.e. 100 ppm) or more of organic acid (in claims 1,3 of Takashi et al.).

10. 	Regarding claims 7, 8, Takashi K et al. discloses a method of making milk- component containing coffee beverage containing a coffee component of 5% of raw beans and a milk component of 0.8% or more of solid non-fat milk solid and an organic acid e.g. malic, citric or tartaric acid (in claim 1 of Takashi K et al.) and an organic acid 
Takashi et al. is silent about organic acid salt in the composition. Kataoka et al. discloses that such a beverage composition contains food acid e.g. citric acid in an amount up to 10% by weight as an acidifier (at least in [0034]). Kataoka et al. also discloses that organic acid salts can also be added in an amount of up to 10% by weight ([0035]). Therefore, it meets the ratio including 1:1 as claimed in claim 1. Kataoka et al. also discloses that the composition at the broad pH ranges between  3-8 provides prevention of aggregation (i.e. precipitation) of the product ([0038)).
Smith discloses that beverage composition can include salts of the acid also e.g. salts of citric acid in order to have buffer action (i.e. DH regulators) ([0051)).
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Takashi K et al. (at least in in claim 1 of Takashi K et al.) to include the teaching of Kataoka et al. to include both the organic acid and the respective organic acid salt in an amount of up to 10wt% in order to have desired buffer action ([0036] e.g. pH regulators and [0038] prevent agglomeration) and the pH regulators action can be exercised by using respective organic acid salt as also disclosed by Smith ([0051] e.g. buffer action).
Therefore, Takashi K et al. (at least in claims 1,3, [0010], [0037]) in view of Kataoka et al. and Smith, in combination, provides the method for “inhibiting precipitation generated upon storage” as claimed in claim 7 and “A method for producing a coffee beverage’ in claim 8.


acid salt can also be addressed using result effective variable and is applicable
for claims 7, 8 as used for amended claim 1 above.
Regarding the “method for inhibiting precipitation generated upon storage’, it is to
be noted that the combined prior arts of record disclose the amounts of ingredients
used to make beverage, which meet the claimed invention of claim 7. Therefore,
the disclosed method would make the storage stable beverage without any
undesired precipitation generated upon storage of the coffee beverage.
(Additionally), it is also to be noted that one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ratio organic acid/organic acid salt) in modified Takahashi et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. inhibiting precipitation generated by upon storage” (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the amended claim limitation of organic acid ester of monoglyceride in the coffee beverage in an amount ranging from 50-300 ppm,, it is to be noted that Takashi et al. discloses that an organic acid e.g. malic, citric or tartaric acid (in claim 1 of Takashi K et al.) and an organic acid monoglyceride as an emulsifier ([0037]) is present in the composition.


Villagran et al. discloses that a coffee beverage (at least in col 2 lines 24-25) contains emulsifiers which include organic-acid ester of monoglyceride e.g. citric acid ester of monoglycerides (col 7 lines 58-60) in an amount of up to about 3% by weight (col 7 lines 54-55). It is to be noted that up to 3% by weight includes 0.03% by weight (i.e. 300 ppm) and therefore the range amount overlaps the claimed range amount of claim 1 and claim 9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Takashi et al. in view of Kataoka et al. and Smith et al. to include the teaching of Villagran et al. to add organic —acid ester in order to serve as emulsifier which help to disperse fat in the beverage e.g. milk coffee beverage (at least in col 7 lines 40-65, col 2 lines 24-25).

11. 	Regarding claim 11, if we consider the disclosures as discussed for claim 10 above and also if we include additionally that Kataoka et al. discloses that such a beverage composition contains food acid e.g. citric acid in an amount up to 10% by weight as an acidifier (at least in [0034]). Kataoka et al. also discloses that organic acid salts can also be added in an amount of up to 10% by weight ([0035]). Therefore, the 
Therefore, if we combine the above teachings together, then the ratio between salts of organic acid and organic-acid ester of monoglycerides will overlap the claimed range amount of 0.1 to 20 parts by mass of the organic acid ester of monoglycerides per part by mass of the organic acid salt as claimed in claim 11. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to arguments
12.	Applicants argued primarily the unexpected result based on the amended independent claim 1.  In the last office action examiner addressed the arguments and affidavit (AF/D.132) filed on 6/7/2021. However, they were not persuasive and all the prior responses made in the last office action under this “Response to Argument” section is to be considered here. Applicants additional arguments addressing unexpected result based on the amended independent claim 1 as filed on 11/30/2021 have been considered but they are not persuasive and discussed below. 

13.	Applicants newly amended independent claim 1 has been addressed using the existing combinations of prior arts and no new prior art has been used in this office action. It is to be noted that Applicants additional arguments to establish the unexpected 

14.	Applicants argued in the remarks section (filed on 11/30/2021),
(a)  on page 2, last 10 lines that “Claims 1, 7, and 8 each recite that the amount of organic-acid ester of monoglyceride is in a range of 50 to 300 ppm, directly corresponding to the values provided in Examples 2-1 through 2-9, with the lower boundary of the range corresponding to Example 2-8 and the upper boundary of the range corresponding to Examples 2-5 and 2-9, with other Examples between those values. 
(b) “The value of organic-acid ester of monoglyceride to organic acid also directly correspond to the Examples, with Example 2-4 and 2-8 including 0.5 parts of organic-acid ester of monoglyceride to the organic acid, and Examples 2-5 and 2-9  including 6 parts of organic-acid ester of monoglyceride to the organic acid, with the other Examples being between those values” as argued further by the applicants on page 3 first paragraph as filed on 11/30/2021. 
Accordingly, the values of the claims are commensurate with the Examples in the specification and the results obtained for the Examples are representative of the properties of the beverages recited in claims 1, 7, and 8.
In response to (a) and (b) above, it is to be noted that the examiner has fully considered examples and comparative examples in the specification.  It is agreed that lower boundary of the range corresponding to Example 2-8 (50 ppm) and upper boundary of the range corresponding to Examples 2-5 and 2-9 (300 ppm) as claimed for 
It is also agreed that “The value of organic-acid ester of monoglyceride to organic acid in the Examples, e.g.  Example 2-4 and 2-8 which is 0.5 parts of organic-acid ester of monoglyceride to the organic acid, and Examples 2-5 and 2-9 including 6 parts of organic-acid ester of monoglyceride to the organic acid, with the other Examples being between those values” as argued further by the applicants on page 3 first paragraph as filed on 11/30/2021. 
Therefore, applicants specific examples 2-4, 2-8 and 2-5, 2-9 provide the lower and upper boundary values of  the specific  claim limitation of “the coffee beverage containing a milk component contains 0.5 to [[10]] 6 parts by mass of the organic-acid ester of monoglyceride per part by mass of the organic acid”, and “an amount of the organic-acid ester of monoglyceride in the coffee beverage containing a milk component is in a range of [[10]] 50 to [[600]] 300 ppm” as claimed in amended claim 1.
However, the evidence is not commensurate in scope with the instant claims, in particular, independent amended claim 1. The reasons are (a) the examples no way allow the examiner to determine a trend for the results and (b) Evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. In this instance, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 

15.	Applicants also argued that “As noted above, the Examples provided in the specification provide superior stability shown by reduced precipitation when compared to 0.1% sodium casein ate coffee beverages. However, the Comparative Example of the Declaration fails to even match, let alone exceed the stability provided in the sodium caseinate coffee beverages used as Comparative Examples in the specification. Accordingly, the Declaration shows the criticality of the ratio of the organic-acid ester of monoglyceride to the organic acid when in conjunction with the other amounts and ratios for the various components as recited in claims 1, 7, and 8.
In response, 

(ii) It is also to be noted that the evidence is also not commensurate in scope with the breadth of “an organic acid”, “an organic acid salt”, “an organic acid ester of a monoglyceride”.  The evidence uses only some examples of compounds in those classes and does not establish unexpected results for all compounds within the claimed classes of compounds.
(iii) In addition, claim 1 is broad and it allows any amount of organic acid.
Therefore, the unexpected result doers not commensurate with the scope of the independent claim 1 of the presently claimed invention.
Applicants do not have any further arguments and therefore, the rejection is maintained and made as final. 

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                              
/DONALD R SPAMER/Primary Examiner, Art Unit 1799